NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-10537

                   Plaintiff-Appellee,             D.C. No. 4:13-cr-01844-JGZ

   v.
                                                   MEMORANDUM*
 MARIO GONZALEZ, a.k.a. Payaso,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Mario Gonzalez appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand.

        Gonzalez contends that the district court failed to explain adequately its

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. We agree. The district court’s order does not address or

explain its rejection of the arguments presented in the parties’ joint stipulation for a

reduction of sentence. Accordingly, we vacate and remand. See United States v.

Trujillo, 713 F.3d 1003, 1009-10 (9th Cir. 2013) (district court must provide some

explanation for rejecting a defendant’s non-frivolous arguments).

      VACATED and REMANDED.




                                           2                                    15-10537